DETAILED ACTION
In response to remarks filed 05/03/2021
Status of Claims
Claims 1, 4-5,  and 7-11 are currently pending;
Claims 1 is currently amended;
Claims 4-5 and 7-11 were previously presented;
Claims 2-3, 6, and 12-19 have been cancelled;
Claims 1, 4-5, and 7-11 are rejected herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffioen et al. (US 2002/0081083) in view of Bookbinder et al. (US 2017/0343751).
With regards to claim 1, Griffioen et al. discloses a pre-ducted optical fiber cable assembly (figure 6) comprising: an optical fiber cable (29); and a duct (10) enclosing the optical 
As to claim 4, Griffioen et al. discloses wherien the fill factor of the pre-ducted optical fiber cable assembly is more than 50% (abstract; 30-60%).
As to claim 5, Griffioen et al. discloses wherein the optical fiber cable (Griffioen 29; Bookbinder 10) and the duct are not concentric (figures 6). 
As to claim 7, Griffioen et al. discloses wherein the duct (10) has an inner diameter and an outer diameter (figures 1-6). Griffioen et al. discloses the invention substantially as claimed. However, Griffioen et al. does not explicitly teach wherein the inner diameter of the duct is in a range of 10.60-11.5 mm and the outer diameter is in a range of 14.4-15.5mm. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a duct with inner and outer diameter within the ranges as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 8, Griffioen et al. discloses wherein the duct (10) is made of high density polyethylene material (paragraph 0052).

As to claims 10-11, Griffioen et al. discloses the invention substantially as claimed. However, Griffioen et al. is silent about an armoring layer enclosing the duct. Bookbinder teaches that it is known to use armoring layers (such as armor layer 26) made of materials such as steel tape enclosing cables (paragraph 0031). It would have been obvious to modify the duct of Griffioen et al. to include an armor layer as taught by Bookbinder, since it would provide protection to the duct.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Griffioen and Bookbinder fails to disclose any aspect relating to an outermost layer of the optical fiber cable and the inner surface of the duct does not stick to each other” – Examiner respectfully disagrees. Looking at embodiment in figure 6, Griffioen et al. discloses a pre-ducted optical fiber cable assembly comprising: an optical fiber cable (29); and a duct (10) enclosing the optical fiber cable such that the optical fiber cable rests on an inner surface of the duct when the pre-ducted optical fiber cable assembly is deployed (figures 1-10), wherein an outermost layer of the optical fiber cable and the inner surface of the duct do not stick to each other (paragraph 0038 and 0069).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678